DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 CENTRAL PALM BEACH SURGERY CENTER, LTD., a Florida limited
  partnership, and its general partner, CPBS MANAGEMENT, LLC, a
                   Florida limited liability company,
                              Appellants,

                                     v.

  JP THERAPY HOLDINGS II LLC, a Florida limited liability company,
                          Appellee.

                               No. 4D19-975

                              [March 26, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Meenu      Sasser,     Judge;    L.T.    Case     No.
502016CA005583XXXXMB/AK.

  Bennett S. Cohn of the Law Offices of Bennett S. Cohn, West Palm
Beach, for appellants.

  Steven M. Katzman and Craig Rubinstein of Katzman, Wasserman,
Bennardini & Rubinstein, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.